Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

 Response to Amendment
The Amendment filed 04/26/2022 has been entered. Claims 1-5, 7-10, 12, 14, 15, 21, and 28-34 remain pending in the application.  Applicant’s amendments to the Claims have,  overcome each and every objection previously set forth in the Final Office Action mailed 01/28/2022.   
	
Claim Objections
Claim 14 is objected to because of the following informalities: The phrase “the fluorophore is bound to the spacer, and the anchor is bound to the fluorophore” should read “the first fluorophore is bound to the first spacer, and the first anchor is bound to the first fluorophore” for improved antecedent basis.  Appropriate correction is required.


Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “capturing a first analyte…generating a first signal…”, “capturing a second analyte…generating a second signal…”, and “collecting the first and second signals…calculating a total concentrations…based on the signal and the mixing ratio…the mixing ratio (α) is solved using the following equations…”,  are interpreted as intended uses of the claimed sensing device and are given patentable weight to the extent which effects the structure of the sensing device.
Note that functional limitations are emphasized in italics hereinafter.
The limitations of the detector recited in claims 1, 12, and 21 are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. Note that it does not appear that the detector is a computer/processor. The specification merely discloses the detector as a photodetector (paragraph [0025]) and there is nothing in the specification or claims that indicate that a computer/processor is present in the detector. Thus, the functional limitations of the detector are not interpreted as computer-implemented functional claim limitations (see MPEP 2114 IV) and is given patentable weight to the extent which effects the structure of the claimed apparatus. If the detector is determined to comprise a computer/processor, should applicant desire additional weight regarding the claimed “detector ”, it is recommended that applicant provide some information indicating that the particular detector employed includes some processor function that would be capable of performing the recited functions and then to recite the “detector” as being “programmed to” perform the disclosed steps.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 12, 14, 15, 21, and 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 12, and 21, the claims recite the limitation “a detector…calculating a total concentration…based on the signal and the mixing ratio, the mixing ratio (α) is solved using the following equations…”. While the specification discloses that the detector may be a photodetector (paragraph [0025]), the specification lacks adequate detail to a structure, i.e. a computer/processor, that is programmed to perform the claimed calculation step. Is the detector performing the calculation? Does the detector also determine the mixing ratio? Is the mixing ratio calculated by hand prior to calculating the total concentration? One of ordinary skill in the art would recognize that a photodetector is capable of detecting/collecting signals, however a photodetector does not appear to be capable of performing the claimed steps, e.g. the claimed calculation step involving equations. The disclosure fails to provide a written description that shows the inventor possessed the invention as recited in claim 1 due to the absence of details in the disclosure regarding how the “calculating” step is performed and accomplished. Claims 2-5, 7-10, 14, and 25-34 are rejected by virtue of their dependence on a rejected base claim.
Regarding claims 1, 12, and 21, the claims recite the limitation of the mixing ratio “is solved using the following equations to obtain a solved value”. The specification does not describe that the mixing ratio is solved to obtain “a solved value”. The specification teaches that the optimal value of the mixing ratio may be determined using equations 12 and 13 (paragraphs [0046], [0049], [0052]). It is unclear how the two equations are used to calculate a single solved value. Are both equations used or just one? Is the optimal value the ratio between the equations (i.e. equation 12 divided by equation 13)? Does solving for the mathematical formulas 12 and 13 (paragraph [0046]) give two values, which are an upper a lower limit for a range? In paragraph [0049], the disclosure recites that formulas 12 and 13 are used to calculate the optimal mixing ratio of 0.65, but it is unclear how the calculation is achieved (i.e. is one value calculated from two formulas 12 and 23?). Thus, the claimed limitations of “is solved using the following equations to obtain a solved value” is subject matter that was not disclosed in the original disclosure. Claims 2-5, 7-10, 14, and 25-34 are rejected by virtue of their dependence on a rejected base claim.
Regarding claims 1, 12, and 21, the claims recite the limitation “the mixing ratio (α) is within ±5% of the solved value”. The specification does not describe that the mixing ratio is within ±5% of a solved value. The specification teaches that the optimal value of the mixing ratio may be determined using equations 12 and 13 (paragraphs [0046], [0049], [0052]). While the specification discloses that a total signal may depend substantially on a total concentration of detected analytes (paragraph [0033]), the specification fails to disclose “the mixing ratio (α) is within ±5% of the solved value”. Thus, the claimed limitations of “the mixing ratio (α) is within ±5% of the solved value” is subject matter that was not disclosed in the original disclosure. Claims 2-5, 7-10, 14, and 25-34 are rejected by virtue of their dependence on a rejected base claim.

Claims 1-5, 7-10, 12, 14, 15, 21, and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 21, the claims recite the limitation that the mixing ratio “is solved using the following equations to obtain a solved value” and recites three equations. It is unclear how the equations are used to calculate the mixing ratio. Are all of the equations used? Are the equations solved simultaneously or sequentially? Does solving the equations give multiple values, which are an upper a lower limit for a range instead of a singular solved value? How is a singular solved value obtained from the three equations? Are the c1 and c2 concentrations calculated prior to the calculation of “signal”? Are the c1 and c2 concentrations calculated from the “signal” equation? Is the signal calculated from the same “signal” equation that is used to solve for the mixing ratio? In order to calculate the signal, would the mixing ratio need to be calculated prior to calculating the signal? The claimed limitation is unclear and rejected under 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.  Claims 2-5, 7-10, 14, and 25-34 are rejected by virtue of their dependence on a rejected base claim. 
Regarding claims 1, 12, and 21, the claims recite “a detector… the mixing ratio (α) mixing ratio is solved…”. The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. It is unclear what element is solving for the mixing ratio. Is the detector solving the mixing ratio? Claims 2-5, 7-10, 14, and 25-34 are rejected by virtue of their dependence on a rejected base claim.
Regarding claims 1, 12, and 21, the claims recite the limitation “the mixing ratio (α) mixing ratio is solved using the following equations to obtain a solved value…wherein…the mixing ratio (α) is within ±5% of the solved value”. The claimed limitation is unclear and rejected under 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Is there an additional step where the solved value is manipulated to arrive at the final “mixing ratio”? How is the mixing ratio not the solved value, but rather within ±5% of the solved value (i.e. is there a missing step that is used to adjust the solved value to the final mixing ratio)? Claims 2-5, 7-10, 14, and 25-34 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 21, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwabacher et al. (US 20200033314 A1, hereinafter “Schwabacher”).
Regarding claim 1, Schwabacher teaches sensing device comprising: 
a first sensor (paragraph [0140], interpreted as one of the “two or more different dyes”) having a first receptor (paragraphs [0004]-[0005] teach the dye is capable of binding to at least one metal ion, thus inherently would comprise a receptor, i.e. functional groups, in order to bind to the metal ion) capable of capturing a first analyte (A1) in a fluid medium at a c1 concentration generating a first signal s1 when the first receptor is bound by the first analyte (paragraph [0121]; Note that functional limitations are emphasized in italics hereinafter);  
a second sensor (paragraph [0140], interpreted as one of the “two or more different dyes”) having a second receptor (paragraphs [0004]-[0005] teach the dye is capable of binding to at least one metal ion, thus inherently would comprise a receptor, i.e. functional groups, in order to bind to the metal ion) capable of capturing a second analyte (A2) in the fluid medium at a c2 concentration generating a second signal s2 when the second receptor is bound by the second analyte, the second analyte being different from the first analyte (paragraph [121], teaches the dye generated a different signal when binding to a different metal ion), the first and second sensors present to each other in a mixing ratio (α) (paragraph [0140] teaches two or more different dyes, which would have a mixing ratio); and 
a detector capable of collecting the first and the second signals to calculate a signal and calculating a total concentration of the first and the second analytes in the fluid medium based on the signal and the mixing ratio, the mixing ratio (α) is solved using the following equations to obtain a solved value (see claimed equations); and the mixing ratio (α) is within ±5 % of the solved value (paragraphs [0140] and [0150], Fig. 10 and Fig. 12 teach a detector capable of collecting signals from multiple dyes to calculate concentrations of multiple metal ions; paragraph [0298] teaches a model capable of calculating concentration; note that the detector is interpreted as capable of calculating the total concentration based on the signal and the mixing ratio because the detector is taught to calculate concentrations from multiple dyes, wherein the mixing ratio is inherently a factor of the measurement, i.e. the dyes are present at a ratio which would contribute to the signal, which would contribute to the concentration calculation).
Note that the functional recitations that describe the first sensor having the first receptor, the second sensor having the second receptor, and the detector are interpreted as an intended use of the claimed sensing device and are given patentable weight to the extent which effects the structure of the claimed sensing device. The prior art structure is capable of performing the intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding claim 12, Schwabacher teaches a sensing device comprising: 
a sensor film (paragraphs [0124]-[0125] teaches multiple dyes attached to a substrate, wherein the substrate is interpreted as a film) having a mixture of sensors (paragraphs [0124] and [0140] teach multiple dyes are attached to a substrate), 
the mixture of sensors including first and second sensors (paragraph [0140], interpreted as one of the “two or more different dyes”), 
the first and second sensors present to teach other in a mixing ratio (α) (paragraph [0140] teaches two or more different dyes, which would have a mixing ratio), 
the first sensor having a first receptor (paragraphs [0004]-[0005] teach the dye is capable of binding to at least one metal ion, thus inherently would comprise a receptor, i.e. functional groups, in order to bind to the metal ion) capable of capturing a first analyte (A1) in a fluid medium at a c1 concentration generating a first signal s1 when the first receptor is bound by the first analyte (paragraph [121], teaches the dye generated a different signal when binding to a different metal ion) and 
the second sensor having a second receptor (paragraphs [0004]-[0005] teach the dye is capable of binding to at least one metal ion, thus inherently would comprise a receptor, i.e. functional groups, in order to bind to the metal ion) capable of capturing a second analyte (A2) in the fluid medium at a c2 concentration generating a second signal s2 when the second receptor is bound by the second analyte (paragraph [121], teaches the dye generated a different signal when binding to a different metal ion), the sensor film capable of generating a signal in response to the first sensor capturing the first analyte and the second sensor capturing the second analyte (paragraph [0119] teaches a change in signal may be fluorescence from the dye; since the sensor film comprises dyes, it is capable of generating a combined signal); and
a detector capable of calculating a total concentration of the first and second analytes in the fluid medium based on the signal and the mixing ratio, the mixing ratio (α) is solved using the following equations to obtain a solved value (see claimed equations); and the mixing ratio (α) is within ±5 % of the solved value (paragraphs [0140] and [0150], Fig. 10 and Fig. 12 teach a detector capable of collecting signals from multiple dyes to calculate concentrations of multiple metal ions; paragraph [0298] teaches a model capable of calculating concentration; note that the detector is interpreted as capable of calculating the total concentration based on the signal and the mixing ratio because the detector is taught to calculate concentrations from multiple dyes, wherein the mixing ratio is inherently a factor of the measurement, i.e. the dyes are present at a ratio which would contribute to the signal, which would contribute to the concentration calculation).
Note that the functional recitations that describe the first and second sensors and the detector are interpreted as an intended use of the claimed sensing device and are given patentable weight to the extent which effects the structure of the claimed sensing device. The prior art structure is capable of performing the intended use.
Regarding claim 21, Schwabacher teaches a sensing device comprising: 
a sensor film (paragraphs [0124]-[0125] teaches multiple dyes attached to a substrate, wherein the substrate is interpreted as a film) having a mixture of sensors (paragraphs [0124] and [0140] teach multiple dyes are attached to a substrate), 
the mixture of sensors including first and second sensors (paragraph [0140], interpreted as one of the “two or more different dyes”), 
the first and second sensors present to teach other in a mixing ratio (α) (paragraph [0140] teaches two or more different dyes, which would have a mixing ratio), 
the first sensor having a first receptor (paragraphs [0004]-[0005] teach the dye is capable of binding to at least one metal ion, thus inherently would comprise a receptor, i.e. functional groups, in order to bind to the metal ion) capable of capturing a first metal ion analyte (A1) in a fluid medium at a c1 concentration generating a first signal s1 when the first receptor is bound by the first analyte (paragraph [121], teaches the dye generated a different signal when binding to a different metal ion) and
 the second sensor having a second receptor (paragraphs [0004]-[0005] teach the dye is capable of binding to at least one metal ion, thus inherently would comprise a receptor, i.e. functional groups, in order to bind to the metal ion) capable of capturing a second metal ion analyte (A2) in the fluid medium at a c2 concentration generating a second signal s2 when the second receptor is bound by the second analyte, the second analyte being different from the first analyte (paragraph [121], teaches the dye generated a different signal when binding to a different metal ion), 
the mixing ratio depending on the first and second metal ion analytes, the sensor film capable of generating a signal in response to the first sensor capturing the first analyte and the second sensor capturing the second analyte (paragraph [0119] teaches a change in signal may be fluorescence from the dye; since the sensor film comprises dyes, it is capable of generating a combined signal); and
a detector capable of calculating a total concentration of the first and second analytes in the fluid medium based on the signal and the mixing ratio, the mixing ratio (α) is solved using the following equations to obtain a solved value (see claimed equations); and the mixing ratio (α) is within ±5 % of the solved value (paragraphs [0140] and [0150], Fig. 10 and Fig. 12 teach a detector capable of collecting signals from multiple dyes to calculate concentrations of multiple metal ions; paragraph [0298] teaches a model capable of calculating concentration; note that the detector is interpreted as capable of calculating the total concentration based on the signal and the mixing ratio because the detector is taught to calculate concentrations from multiple dyes, wherein the mixing ratio is inherently a factor of the measurement, i.e. the dyes are present at a ratio which would contribute to the signal, which would contribute to the concentration calculation).
Note that the limitation of “the mixing ratio depending on the first and second metal ion analytes” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Note that the functional recitations that describe the first and second sensors and the detector are interpreted as an intended use of the claimed sensing device and are given patentable weight to the extent which effects the structure of the claimed sensing device. The prior art structure is capable of performing the intended use.
Regarding claim 34, Schwabacher further teaches wherein the first metal ion analyte is Ca2+ (paragraph [0014]) and the second metal ion analyte is Mg2+ (paragraph [0014]).
Note that the functional recitations that describe the first and second sensors are interpreted as an intended use of the claimed sensing device and are given patentable weight to the extent which effects the structure of the claimed sensing device. The prior art structure is capable of performing the intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schwabacher as applied to claim 21 above.
Regarding claim 33, Schwabacher fails to explicitly teach wherein the first and second receptors are the same receptors.
Schwabacher teaches an embodiment wherein ach sensor element includes a dye that is different than or the same as the dye of a different sensor element (paragraph [0142]). Schwabacher teaches the dye is able to bind multiple metal ions at separate times (paragraph [0121]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher to provide wherein the first and second receptors are the same receptors. Doing so would utilize known embodiments as taught by Schwabacher, which would have a reasonable expectation of successfully detecting analytes. Furthermore, one of ordinary skill in the art would be motivated to use the same receptors, e.g. same dyes, to simplify the design of the sensing device. Additionally, it would have been obvious to choose the same or different receptors from a finite number of identified, predictable ways to combine dyes (either the same or different, as taught by Schwabacher), i.e. it would have been obvious to try wherein the first and second receptors are the same receptors to optimize detecting of the analytes.

Claims 2-5, 7-10, 14-15 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schwabacher as applied to claims 1, 12, and 21 above, and further in view of De Silva et al. (GB 2412657 A, hereinafter “De Silva”).
Regarding claim 2, while Schwabacher teaches the use of fluorescent dyes (paragraphs [0119]-[0120]), Schwabacher fails to teach the sensing device further comprising a first spacer, a first fluorophore, and a first anchor, and the first spacer is bound to the first receptor, the first fluorophore is bound to the first spacer, and the first anchor is bound to the first fluorophore.
De Silva teaches a labelled solid support comprising a solid support and at least one fluorophore label that operates as a logic gate in the presence of an ionic species (abstract; Fig. 1). De Silva teaches a sensor (Fig. 1) has a first receptor (“receptor”) configured to capture the first analyte in the fluid medium, and further comprising a first spacer (“space”) bound to the first receptor, a first fluorophore (“fluorophore”) bound to the first spacer, and a first anchor bound to the first fluorophore (page 5, lines 28-29 teaches the fluorophore labels are attached to the solid support; one of ordinary skill in the art would appreciate the attachment is an element and is interpreted as an anchor). De Silva teaches teach fluorophore may emit fluorescence at a different intensity (page 6, lines 13-16). De Silva teaches the fluorophore operates as a unique logic gate that can identify a target molecule reliably (page 7, lines 26-31), wherein molecules such as calcium and sodium have been successfully detected (page 8, lines 9-12). De Silva teaches the presence of a spacer allows for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized (page 4, lines 10-14).
Since De Silva discloses detecting ionic species using fluorescence, similar to Schwabacher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher to incorporate the teachings of De Silva to provide the sensing device further comprising a first spacer, a first fluorophore, and a first anchor, the first spacer bound to the first receptor, the first fluorophore bound to the first spacer, and the first anchor bound to the first fluorophore. Doing so would utilize known fluorescent species in the art that would have a reasonable expectation of successfully improving fluorescent detection since a spacer would allow for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized as taught by De Silva. 
Regarding claim 3, Schwabacher in view of De Silva fail to explicitly teach wherein the first fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene.
De Silva teaches the fluorophore is anthracene or pyrene (page 5, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to incorporate the teachings of De Silva to provide wherein the first fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene. Doing so would utilize known types of fluorophores in the art, as taught by De Silva, that would have a reasonable expectation of successfully producing a fluorescent signal when detecting an analyte. Furthermore, it would have been obvious to choose anthracene or pyrene from a finite number of identified, predictable fluorophores in the art, i.e. it would have been obvious to try the specific fluorophore to optimize detecting of an analyte.
Regarding claim 4, Schwabacher in view of De Silva fail to explicitly teach wherein the first sensor is linked to a tethering matrix via the first anchor, the tethering matrix embedded with hydrogels.
Schwabacher teaches a tethering matrix embedded with hydrogels (paragraph [0365] teaches 2-hydroxyethyl methacrylate, methoxy(ethoxy)ethyl methacrylate and poly(ethylene glycol) dimethacrylate) comprising a sensor dye (paragraph [0369] teaches azo dye can be acrylated to amine polymer), wherein the created polymerized film is attached to a glass surface with methacryloxypropyltrimethoxysilane (paragraph [0365]). Schwabacher teaches incorporate of the sensor onto polymer supports, such as PET and PMMA (paragraph [0261]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to further incorporate the teachings of Schwabacher to provide wherein the first sensor is linked to a tethering matrix via the first anchor, the tethering matrix embedded with hydrogels (Schwabacher, paragraph [0365] teaches 2-hydroxyethyl methacrylate, methoxy(ethoxy)ethyl methacrylate and poly(ethylene glycol) dimethacrylate). Doing so would utilize known structures of hydrogel sensors, as taught by Schwabacher, which would have a reasonable expectation of successfully attaching a sensor to a hydrogel matrix. 
Regarding claim 5, Schwabacher in view of De Silva teach wherein the hydrogels are polyurethane or poly(2-hydroxyethyl methacrylate) (Poly-HEMA) (see above claim 4; paragraph [0365], “2-hydroxyethyl methacrylate”).
Regarding claim 7, while Schwabacher teaches the use of fluorescent dyes (paragraphs [0119]-[0120]), Schwabacher fails to teach the sensing device further comprising a second spacer, a second fluorophore, and a second anchor, wherein the second sensor has a second receptor capturing the second analyte in the fluid medium, the second spacer bound to the second receptor, the second fluorophore bound to the second spacer, and the second anchor bound to the second fluorophore.
De Silva teaches a labelled solid support comprising a solid support and at least one fluorophore label that operates as a logic gate in the presence of an ionic species (abstract; Fig. 1). De Silva teaches a sensor (Fig. 1) has a receptor (“receptor”) configured to capture the analyte in the fluid medium, and further comprising a spacer (“space”) bound to the receptor, a fluorophore (“fluorophore”) bound to the spacer, and an anchor bound to the fluorophore (page 5, lines 28-29 teaches the fluorophore labels are attached to the solid support; one of ordinary skill in the art would appreciate the attachment is an element and is interpreted as an anchor). De Silva teaches teach fluorophore may emit fluorescence at a different intensity (page 6, lines 13-16). De Silva teaches the fluorophore operates as a unique logic gate that can identify a target molecule reliably (page 7, lines 26-31), wherein molecules such as calcium and sodium have been successfully detected (page 8, lines 9-12). De Silva teaches the presence of a spacer allows for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized (page 4, lines 10-14).
Since De Silva discloses detecting ionic species using fluorescence, similar to Schwabacher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher to incorporate the teachings of De Silva to provide the sensing device further comprising a second spacer, a second fluorophore, and a second anchor, wherein the second sensor has a second receptor capturing the second analyte in the fluid medium, the second spacer bound to the second receptor, the second fluorophore bound to the second spacer, and the second anchor bound to the second fluorophore. Doing so would utilize known fluorescent species in the art that would have a reasonable expectation of successfully improving fluorescent detection since a spacer would allow for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized as taught by De Silva. 
Regarding claim 8, Schwabacher in view of De Silva fail to explicitly teach wherein the second fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene.
De Silva teaches the fluorophore is anthracene or pyrene (page 5, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to incorporate the teachings of De Silva to provide wherein the first fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene. Doing so would utilize known types of fluorophores in the art, as taught by De Silva, that would have a reasonable expectation of successfully producing a fluorescent signal when detecting an analyte. Furthermore, it would have been obvious to choose anthracene or pyrene from a finite number of identified, predictable fluorophores in the art, i.e. it would have been obvious to try the specific fluorophore to optimize detecting of an analyte.
Regarding claim 9, Schwabacher in view of De Silva fail to explicitly teach wherein the second sensor is linked to a tethering matrix via the second anchor, the tethering matrix embedded with hydrogels.
Schwabacher teaches a tethering matrix embedded with hydrogels (paragraph [0365] teaches 2-hydroxyethyl methacrylate, methoxy(ethoxy)ethyl methacrylate and poly(ethylene glycol) dimethacrylate) comprising a sensor dye (paragraph [0369] teaches azo dye can be acrylated to amine polymer), wherein the created polymerized film is attached to a glass surface with methacryloxypropyltrimethoxysilane (paragraph [0365]). Schwabacher teaches incorporate of the sensor onto polymer supports, such as PET and PMMA (paragraph [0261]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to further incorporate the teachings of Schwabacher to provide wherein the second sensor is linked to a tethering matrix via the second anchor, the tethering matrix embedded with hydrogels (Schwabacher, paragraph [0365] teaches 2-hydroxyethyl methacrylate, methoxy(ethoxy)ethyl methacrylate and poly(ethylene glycol) dimethacrylate). Doing so would utilize known structures of hydrogel sensors, as taught by Schwabacher, which would have a reasonable expectation of successfully attaching a sensor to a hydrogel matrix. 
Regarding claim 10, Schwabacher in view of De Silva teach wherein the hydrogels are polyurethane or poly(2-hydroxyethyl methacrylate) (Poly-HEMA) (see above claim 9; paragraph [0365], “2-hydroxyethyl methacrylate”).
Regarding claim 14, while Schwabacher teaches the use of fluorescent dyes (paragraphs [0119]-[0120]), Schwabacher fails to teach the sensing device further comprising a first spacer, a first fluorophore, and a first anchor, the first spacer is bound to the first receptor, the fluorophore is bound to the spacer, and the anchor is bound to the first fluorophore.
De Silva teaches a labelled solid support comprising a solid support and at least one fluorophore label that operates as a logic gate in the presence of an ionic species (abstract; Fig. 1). De Silva teaches a sensor (Fig. 1) has a receptor (“receptor”) configured to capture the analyte in the fluid medium, and further comprising a spacer (“space”) bound to the receptor, a fluorophore (“fluorophore”) bound to the spacer, and an anchor bound to the fluorophore (page 5, lines 28-29 teaches the fluorophore labels are attached to the solid support; one of ordinary skill in the art would appreciate the attachment is an element and is interpreted as an anchor). De Silva teaches teach fluorophore may emit fluorescence at a different intensity (page 6, lines 13-16). De Silva teaches the fluorophore operates as a unique logic gate that can identify a target molecule reliably (page 7, lines 26-31), wherein molecules such as calcium and sodium have been successfully detected (page 8, lines 9-12). De Silva teaches the presence of a spacer allows for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized (page 4, lines 10-14).
Since De Silva discloses detecting ionic species using fluorescence, similar to Schwabacher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher to incorporate the teachings of De Silva to provide a first spacer, a first fluorophore, and a first anchor, the first spacer is bound to the first receptor, the first fluorophore is bound to the spacer, and the first anchor is bound to the fluorophore. Doing so would utilize known fluorescent species in the art that would have a reasonable expectation of successfully improving fluorescent detection since a spacer would allow for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized as taught by De Silva. 
Regarding claim 15, Schwabacher in view of De Silva fail to explicitly teach wherein the fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8-naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene.
De Silva teaches the fluorophore is anthracene or pyrene (page 5, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to incorporate the teachings of De Silva to provide wherein the first fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene. Doing so would utilize known types of fluorophores in the art, as taught by De Silva, which would have a reasonable expectation of successfully producing a fluorescent signal when detecting an analyte. Furthermore, it would have been obvious to choose anthracene or pyrene from a finite number of identified, predictable fluorophores in the art, i.e. it would have been obvious to try the specific fluorophore to optimize detecting of an analyte.
Regarding claim 28, while Schwabacher teaches the use of fluorescent dyes (paragraphs [0119]-[0120]), Schwabacher fails to teach the sensing device further comprising a first spacer, a first fluorophore, and a first anchor, and the first spacer is bound to the first receptor, the first fluorophore is bound to the first spacer, and the first anchor is bound to the first fluorophore.
De Silva teaches a labelled solid support comprising a solid support and at least one fluorophore label that operates as a logic gate in the presence of an ionic species (abstract; Fig. 1). De Silva teaches a sensor (Fig. 1) has a first receptor (“receptor”) configured to capture the first analyte in the fluid medium, and further comprising a first spacer (“space”) bound to the first receptor, a first fluorophore (“fluorophore”) bound to the first spacer, and a first anchor bound to the first fluorophore (page 5, lines 28-29 teaches the fluorophore labels are attached to the solid support; one of ordinary skill in the art would appreciate the attachment is an element and is interpreted as an anchor). De Silva teaches teach fluorophore may emit fluorescence at a different intensity (page 6, lines 13-16). De Silva teaches the fluorophore operates as a unique logic gate that can identify a target molecule reliably (page 7, lines 26-31), wherein molecules such as calcium and sodium have been successfully detected (page 8, lines 9-12). De Silva teaches the presence of a spacer allows for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized (page 4, lines 10-14).
Since De Silva discloses detecting ionic species using fluorescence, similar to Schwabacher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher to incorporate the teachings of De Silva to provide the sensing device further comprising a first spacer, a first fluorophore, and a first anchor, wherein the first sensor has a first receptor captures the first analyte in the fluid medium, and the first spacer bound to the first receptor, the first fluorophore bound to the first spacer, and the first anchor bound to the first fluorophore. Doing so would utilize known fluorescent species in the art that would have a reasonable expectation of successfully improving fluorescent detection since a spacer would allow for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized as taught by De Silva. 
Regarding claim 29, Schwabacher in view of De Silva fail to explicitly teach wherein the first fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene.
De Silva teaches the fluorophore is anthracene or pyrene (page 5, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to incorporate the teachings of De Silva to provide wherein the first fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene. Doing so would utilize known types of fluorophores in the art, as taught by De Silva, that would have a reasonable expectation of successfully producing a fluorescent signal when detecting an analyte. Furthermore, it would have been obvious to choose anthracene or pyrene from a finite number of identified, predictable fluorophores in the art, i.e. it would have been obvious to try the specific fluorophore to optimize detecting of an analyte.
Regarding claim 30, Schwabacher in view of De Silva fail to explicitly teach wherein the first sensor is linked to a tethering matrix via the first anchor, the tethering matrix embedded with hydrogels.
Schwabacher teaches a tethering matrix embedded with hydrogels (paragraph [0365] teaches 2-hydroxyethyl methacrylate, methoxy(ethoxy)ethyl methacrylate and poly(ethylene glycol) dimethacrylate) comprising a sensor dye (paragraph [0369] teaches azo dye can be acrylated to amine polymer), wherein the created polymerized film is attached to a glass surface with methacryloxypropyltrimethoxysilane (paragraph [0365]). Schwabacher teaches incorporate of the sensor onto polymer supports, such as PET and PMMA (paragraph [0261]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to further incorporate the teachings of Schwabacher to provide wherein the first sensor is linked to a tethering matrix via the first anchor, the tethering matrix embedded with hydrogels (Schwabacher, paragraph [0365] teaches 2-hydroxyethyl methacrylate, methoxy(ethoxy)ethyl methacrylate and poly(ethylene glycol) dimethacrylate). Doing so would utilize known structures of hydrogel sensors, as taught by Schwabacher, which would have a reasonable expectation of successfully attaching a sensor to a hydrogel matrix. 
Regarding claim 31, Schwabacher in view of De Silva teach wherein the hydrogels are polyurethane or poly(2-hydroxyethyl methacrylate) (Poly-HEMA) (see above claim 30; paragraph [0365], “2-hydroxyethyl methacrylate”).
Regarding claim 32, while Schwabacher teaches the use of fluorescent dyes (paragraphs [0119]-[0120]), Schwabacher fails to teach the sensing device further comprising a second spacer, a second fluorophore, and a second anchor, wherein the second sensor has a second receptor capturing the second analyte in the fluid medium, the second spacer bound to the second receptor, the second fluorophore bound to the second spacer, and the second anchor bound to the second fluorophore.
De Silva teaches a labelled solid support comprising a solid support and at least one fluorophore label that operates as a logic gate in the presence of an ionic species (abstract; Fig. 1). De Silva teaches a sensor (Fig. 1) has a receptor (“receptor”) configured to capture the analyte in the fluid medium, and further comprising a spacer (“space”) bound to the receptor, a fluorophore (“fluorophore”) bound to the spacer, and an anchor bound to the fluorophore (page 5, lines 28-29 teaches the fluorophore labels are attached to the solid support; one of ordinary skill in the art would appreciate the attachment is an element and is interpreted as an anchor). De Silva teaches teach fluorophore may emit fluorescence at a different intensity (page 6, lines 13-16). De Silva teaches the fluorophore operates as a unique logic gate that can identify a target molecule reliably (page 7, lines 26-31), wherein molecules such as calcium and sodium have been successfully detected (page 8, lines 9-12). De Silva teaches the presence of a spacer allows for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized (page 4, lines 10-14).
Since De Silva discloses detecting ionic species using fluorescence, similar to Schwabacher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher to incorporate the teachings of De Silva to provide the sensing device further comprising a second spacer, a second fluorophore, and a second anchor, wherein the second sensor has a second receptor capturing the second analyte in the fluid medium, the second spacer bound to the second receptor, the second fluorophore bound to the second spacer, and the second anchor bound to the second fluorophore. Doing so would utilize known fluorescent species in the art that would have a reasonable expectation of successfully improving fluorescent detection since a spacer would allow for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized as taught by De Silva. 

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that “Schwabacher does not disclose a detector calculating a total concentration based, in part, on a mixing ratio, as required by the claims” (see page 10 of remarks), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (see above claim rejections).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cherkas et al. (Cherkas et al., “Measurement of intracellular concentration of fluorescently-labeled targets in living cells”, PLoS One, 2018, 13(4)) teaches measurement of concentrations of fluorescently labeled molecules (abstract), wherein two fluorescent dyes are present and a ratio factor related to the ratio of the two fluorescent dyes is calculated and used for concentration measurements (abstract). Cherkas teaches that the ratio factor can be used to estimate a target label concentration (page 6, paragraph 4, starting with “Usually..”). Cherkas teaches that possible inaccuracy in the equipment optical functions cancel out when the ratio factor is calculated (page 18, fourth paragraph). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797